Citation Nr: 0027821	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-06 212	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an increased evaluation for a generalized 
anxiety disorder, currently evaluated as 10 percent 
disabling.

2. Entitlement to an compensable rating for histoplasmosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife and daughter


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The appellant served on active duty from January 1947 to 
November 1949, from January 1951 to January 1952,  from 
January 1952 to January 1958, and from March 1958 to December 
1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 1998 and January 1999 rating 
decisions of the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).  The claim for a 
compensable rating for histoplasmosis is addressed in the 
Remand section of this decision.  


FINDINGS OF FACT

1. The medical evidence reveals that the appellant's 
generalized anxiety disorder is manifested by sleep 
impairment; anxiety; occasional feelings of panic; worry; 
nervousness; and a restricted affect.

2. The medical evidence does not show a circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands; impairment of memory; impaired judgment; 
impaired abstract thinking; or disturbance of motivation 
and mood.


CONCLUSION OF LAW

The criteria for a disability evaluation of 30 percent, and 
no higher, for a generalized anxiety disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, DC 
9400 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the appellant's claim for an 
increased disability evaluation for a generalized anxiety 
disorder is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well grounded claim is one that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Generally, claims 
for increased evaluations are considered to be well grounded.  
A claim that a disability has become more severe is well 
grounded where the disability was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

Because the appellant's claim is well grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the appellant was provided a recent VA examination for mental 
disorders as well as an earlier VA examination.  In addition, 
the RO obtained numerous VA medical records that the 
appellant indicated were available.  The appellant has not 
indicated that there is any other relevant evidence available 
but not yet of record.  Overall, the Board finds that no 
further assistance is required to comply with the duty to 
assist, as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Finally, in deciding claims for VA benefits, "when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

The appellant was first granted service connection for an 
anxiety disorder by a rating decision dated in August 1990, 
and the current 10 percent rating was assigned.

In September 1998, the appellant filed a claim seeking an 
increased rating for his service-connected anxiety disorder.

VA outpatient treatment records from November 1997 through 
September 1998 show treatment primarily for diabetes and 
other conditions not at issue in this appeal.  A treatment 
note dated April 15, 1998 reports that the appellant has a 
restricted affect.  There were no gross abnormalities of 
speech or motor behavior, and no memory loss.  The note 
indicates there is no thought disorder, and no delusions or 
hallucinations present.  The overall impression was no mental 
illness and a GAF score of 70 was provided, indicating some 
mild symptoms but generally functioning pretty well.

The appellant received a VA examination for mental disorders 
in October 1998.  The appellant reported anxiety, 
nervousness, feelings of panic, difficulty sleeping, and 
irritability.  The examiner found that the appellant's speech 
was clear and his affect was flat and nervous.  The 
appellant's thinking was spontaneous, logical, productive and 
well organized.  There was no impairment of memory, or 
abstract thinking.  The appellant's judgment was good and his 
insight fair.  The examiner provided a diagnosis of 
generalized anxiety disorder with problems occurring on a 
daily basis and getting worse.  The examiner provided a GAF 
score of 58 indicating moderate symptoms.

In May 1999, the appellant testified at a personal hearing at 
the RO. He indicated that his anxiety made it difficult to 
work.  He testified to sleeping difficulties and had some 
difficulty with short-term memory.  He denied suicidal 
ideation.

Progress notes dated November 4, 1998 and March 11, 1999 
indicate no change in the appellant's condition.  The 
appellant exhibited a restricted affect, with no 
abnormalities of speech or motor behavior.  There was no 
thought disorder noted, and no evidence of delusions or 
hallucinations.  Both progress notes place the appellant's 
GAF score at 60, which is indicative of moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.

In August 1999, the appellant was provided another VA mental 
examination.  The appellant again reported nervousness, 
anxiety, irritability, difficulty sleeping, and panic 
feelings.  The appellant stated he had never had a panic 
attack.  The examiner noted that the appellant had clear 
speech with a fair ability to express himself.  Affect was 
nervous and shaky with an overall anxious mood.  The examiner 
found that the appellant's thinking was spontaneous, logical 
and productive, but disorganized.  The examiner found that 
the appellant's anxiety has increased since his last 
evaluation, and provided a GAF score of 54 which is 
indicative of moderate symptoms or moderate difficulty in 
social, occupational or school functioning.

III.  Analysis

The appellant contends, in essence, that a disability rating 
in excess of 10 percent is warranted for his service-
connected generalized anxiety disorder.

Under the regulations, a 10 percent rating is warranted for 
anxiety disorders when there is "occupational or social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication."  38 C.F.R. § 4.130, DC 
9400 (1999)

A higher rating, of 30 percent, requires "occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)".  Id.

A 50 percent rating is warranted when there is "occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.".  Id.

In this case, after review of all the evidence of record, the 
Board finds that a rating of 30 percent, and no higher, is 
warranted for a generalized anxiety disorder.  The appellant 
experiences difficulty sleeping, anxiety, nervousness, has a 
restricted and nervous affect, and experiences feelings of 
panic.  These are all symptoms related to a 30 percent 
disability rating.  Id.  The appellant's four most recent GAF 
scores are all in the 54-60 range, which is indicative of 
moderate symptoms.  In light of these four GAF scores that 
are all similar, the Board gives greater weight to them than 
to the GAF score of 70 that is the most remote in time as 
well.

The Board finds that the appellant does not meet or nearly 
approximate the criteria for a 50 percent rating under the 
regulations.  It is not clear that the appellant has a 
flattened affect.  Only one of the VA exams reported that the 
appellant had a flattened affect, the other VA exam as well 
as the various treatment notes describe the appellant's 
affect as "restricted" or "nervous".  The appellant does 
not exhibit circumstantial, or stereotyped speech, does not 
have impairment of both short and long term memory, does not 
suffer from impaired abstract thinking, does not exhibit 
impaired judgment, and does not have disturbances of 
motivation and mood.

In light of the above, the Board finds that the appellant's 
symptoms most closely approximate the criteria for a 30 
percent rating for his service-connected generalized anxiety 
disorder.


ORDER

Entitlement to a disability rating of 30 percent for a 
generalized anxiety disorder is granted.


REMAND

The appellant contends, in essence, that he is entitled to a 
compensable disability rating for his service connected 
histoplasmosis.

After careful review of the record, the Board finds that this 
case is not yet ready for appellate review.

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the appellant's claim is 
well grounded because he has claimed that his disability has 
worsened since it was last rated.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).

Because the appellant's claim is well grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) (Court) has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see Colvin v. Derwinski, 1 Vet. App. 171  (1991) 
(when the medical evidence is inadequate, the VA must 
supplement the record by seeking a medical opinion or by 
scheduling a VA examination); see also 38 C.F.R. § 4.70  
(1999).

The report of VA examination in May 1998 indicates that there 
are chest x-ray reports from November 1997 that show 
"multiple small nodular densities in both lung fields 
probably representing granulomas from chronic granulomatous 
disease".  These records are not included in the appellant's 
file and the RO is instructed to gather these x-ray records, 
and all other treatment records that exist.  The May 1998 and 
August 1999 examinations were conducted without a full review 
of the appellant's claims folder.  The RO should reschedule 
the appellant for an examination after all records have been 
collected.  The claims folder should be reviewed by the 
examiner before the examination.

The above evidentiary development is necessary to provide a 
record upon which a fair, equitable, and procedurally correct 
decision on the claim can be made.  38 C.F.R. §§ 3.326, 3.327 
(1999).

After the above medical and evidentiary development has been 
completed, the RO must review the appellant's claim seeking a 
compensable disability rating for his histoplasmosis, fully 
explaining the reasons and bases for its determinations, with 
correct application of the pertinent laws and regulations.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The appellant should be requested to 
identify all sources of recent treatment 
received for his histoplasmosis, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  The RO is 
specifically instructed to obtain all 
records from the Fayetteville, Arkansas, 
VA Medical Center, including the  
November 1997 examination-ray report 
referenced by the May 1998 VA examiner.

2.  The RO should then schedule the 
appellant for a VA examination in order 
to assess the current nature and severity 
of his service-connected histoplasmosis.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted, including X-rays, if 
necessary, and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
is specifically requested to offer an 
opinion as to whether or not the veteran 
has pulmonary mycosis, with related 
symptoms such as hemoptysis or productive 
cough.  It should be specified what 
symptoms are due to the service-connected 
histoplasmosis and what symptoms are due 
to unrelated pulmonary disability.

3.  Thereafter, the RO should review the 
claim of entitlement to a compensable 
disability rating for histoplasmosis, 
based on all the relevant evidence.  All 
pertinent diagnostic codes under the 
Schedule for Rating Disabilities, 
38 C.F.R. § Part 4  (1999), should be 
considered.  The RO must provide a 
complete rationale for its decision.

4.  If the decision remains unfavorable, 
the appellant and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC) and afforded 
a reasonable period of time in which to 
respond.  The SSOC should provide any 
additional pertinent laws and regulations 
for all determinations by the RO, 
including rationales for all decisions 
made.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to further develop the record.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to cooperate 
by reporting for examinations may result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 



